129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.NITED STATES of America, Appellee,v.Jesus RAMIREZ-CASTILLO, also known as Hector Vinicio Arias,also known as Jesus Ramirez, also known as JesusCortez, also known as Pedro Meyer, alsoknown as Jose Luis Cortes, Appellant.UNITED STATES of America, Appellee,v.Izaida VILLANEUVA-RAMIREZ, also known as IzaidaCortez-Villaneuva, Izaida Cortez, Izaida Ramirez,Izaida Ramirez-Cortez, Charol Matos, Appellant.
Nos. 96-4075MN, 97-1352MN.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 21, 1997.Filed Oct. 30, 1997.

Appeals from the United States District for the District of Minnesota.  No. 97-1352MN.
Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jesus Ramirez-Castillo and Izaida Villaneuva-Ramirez appeal their drug-related convictions.  Ramirez-Castillo and Villaneuva-Ramirez contend the evidence was insufficient to establish that Ramirez-Castillo carried a firearm during and in relation to a drug-trafficking crime in violation of 18 U.S.C. § 924(c).  Ramirez-Castillo also raises a plain error contention that the district court improperly admitted evidence that Ramirez-Castillo shot an intruder during a drug-related robbery.  Additionally, Villaneuva-Ramirez raises contentions related to the admissibility of evidence of uncharged drug dealing offered by the government, the sufficiency of the evidence, and the district court's plain error instruction about the section 924(c) firearm count.  A review of the record shows the parties' claims are without merit.  Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues will serve no useful purpose.  We thus affirm the convictions of Ramirez-Castillo and Villaneuva-Ramirez without an extended opinion.  See 8th Cir.  R. 47B.